Sawyer, J., dissenting:
In my judgment there is no legal evidence in the record tending to show that John C. Barr, the grantee nominated in the deed, was not the real as well as the nominal and apparent grantee. The affidavit of Doll was introduced for the purpose of laying the foundation for introducing a copy of the deed from the record. For that purpose it was evidence, but for no other. It was ex parte and no evidence to the point as to who was intended to be the real grantee in the deed to John C. Barr. And it does not appear to have been introduced for any such purpose. The recitals in the subsequent deed, executed under the power of attorney, purporting to correct the alleged mistakes, and to which John C. Barr was no party, are no legal evidence of the mistake recited. Doll does not directly testify to any such mistake. There is no evidence that there was not such a man as John C. Barr, and the fact that a deed to him was' executed and recorded is, I think, presumptive evidence that the deed was delivered for his benefit. Conceding, then, that the mistake alleged may be shown in an action to recover the possession of land, there is not, in my judgment, any evidence in this case to show the fact, and the evidence presumptively shows title in John C. Barr, and not in the plaintiff.
The plaintiff is not entitled to recover on the ground that defendant has attorned to him as his landlord, for the demand shown is insufficient to terminate the tenancy under the terms of the lease. For this reason I think the evidence, as disclosed by the record, does not make a prima fade case for plaintiff, and that the nonsuit was properly granted.
Mr. Justice Sanderson did not express any opinion.